Case: 17-40973      Document: 00514617648         Page: 1    Date Filed: 08/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40973                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 27, 2018

CHARLES RAY GERARD,                                                     Lyle W. Cayce
                                                                             Clerk
              Petitioner-Appellant

v.

JOHN B. FOX, Warden,

              Respondent-Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-333


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Charles Ray Gerard, federal prisoner # 03202-078, appeals the denial of
his 28 U.S.C. § 2241 petition in which he challenged the Bureau of Prisons’s
(BOP) computation of his federal sentence. We deny as unnecessary Gerard’s
motion for leave to file a supplemental brief to include attachments to his
original brief. We also deny Gerard’s motion for appointment of counsel.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40973     Document: 00514617648     Page: 2   Date Filed: 08/27/2018


                                  No. 17-40973

        The record evidence shows the following. Gerard was arrested by local
officials in Texas on June 3, 1990, for charges of kidnapping and aggravated
sexual assault.     Based on those charges, his state parole from another
conviction was revoked effective June 5, 1990. Gerard was borrowed by federal
authorities pursuant to a writ of habeas corpus ad prosequendum, and he was
eventually convicted and sentenced on a federal charge of kidnapping. He was
relinquished by Texas authorities to federal authorities on March 23, 1992.
The BOP initially gave Gerard credit for 641 days of time, from June 3, 1990,
through March 4, 1992, spent in state jail. In 1997, though, when Gerard was
re-released to mandatory supervision on his prior state conviction, the BOP
removed all but two days of that credit because Gerard received credit toward
his state parole-revocation sentence from June 5, 1990, through March 22,
1992.
        Gerard insists that he was placed into federal custody on either June 3,
1990, when he was interviewed by a federal agent in a section of the county
jail used to hold federal prisoners, or on October 18, 1990, when a federal
detainer was lodged against him, or on November 28, 1990, when federal
authorities borrowed him pursuant to the writ of habeas corpus ad
prosequendum.       His federal sentence did not commence, though, until
March 23, 1992, when he was relinquished from state custody. See 18 U.S.C.
§ 3585(a).
        The record belies Gerard’s assertion that he was never returned to the
custody of the Texas Department of Criminal Justice due to the revocation of
his parole because of the charges brought against him in state court. Further,
there is no legal support for Gerard’s contention that, because the BOP
awarded the time credit before the State of Texas did so, the BOP could not
recompute his sentence to remove the credit.



                                        2
    Case: 17-40973    Document: 00514617648    Page: 3   Date Filed: 08/27/2018


                                No. 17-40973

      A defendant is to be given credit toward his term of federal imprisonment
for any time he spent in official detention prior to the commencement of his
sentence “that has not been credited against another sentence” and that was
the result of either his federal offense or any other charge for which the
defendant was arrested after the commission of his federal offense. § 3585(b).
Gerard has shown no legal error or clearly erroneous factual finding that would
warrant reversal of the district court’s judgment. See Free v. Miles, 333 F.3d
550, 552 (5th Cir. 2003). Accordingly, that judgment is affirmed.
      AFFIRMED; MOTIONS DENIED.




                                      3